SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K/A Amendment No. 1 [X] ANNUALREPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the calander year ended December 31, 2009 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-007763 A. Full title of the plan and address of the plan, if different from that of the issuer named below: Met-Pro Corporation Retirement Savings Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Met-Pro Corporation 160 Cassell Road PO Box 144 Harleysville, PA 19438 EXPLANATORY NOTE The Met-Pro Corporation Retirement Savings Plan is filing this amendment to its Form 11-K for the fiscal year ended December 31, 2009 (the "Form 11-K") because it inadvertently omitted the conformed signature of the authorized signatory and the consent of the Independent Registered Public Accounting Firm, Margolis & Company P.C., in the initial filing of the Form 11-K. The conformed signature and consent of Margolis & Company P.C. is now included in this filing. MET-PRO CORPORATION RETIREMENT SAVINGS PLAN FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 MET-PRO CORPORATION RETIREMENT SAVINGS PLAN CONTENTS Report of Independent Registered Public Accounting Firm – December 31, 2009 1 Report of Independent Registered Public Accounting Firm – December 31, 2008 2 Financial Statements Statements of Net Assets Available for Benefits 3 Statements of Changes in Net Assets Available for Benefits 4 Notes to Financial Statements 5-14 Financial Schedule Schedule of Assets (Held at End of Year) - December 31, 2009 15 Signatures 16 Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Participants and Administrator Met-Pro Corporation Retirement Savings Plan We have audited the accompanying statement of net assets available for benefits of the Met-Pro Corporation Retirement Savings Plan as of December31, 2009, and the related statement of changes in net assets available for benefits for the year then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Met-Pro Corporation Retirement Savings Plan as of December31, 2009, and the changes in its net assets available for benefits for the year then ended in conformity with accounting principles generally accepted in the United States of America. Our audit was made for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) as of December31, 2009 is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan's management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Marcum LLP Marcum LLP Bala Cynwyd, PA June 28, 2010 1 Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Participants and Administrator Met-Pro Corporation Retirement Savings Plan We have audited the accompanying statement of net assets available for benefits of the Met-Pro Corporation Retirement Savings Plan as of December31, 2008, and the related statement of changes in net assets available for benefits for the year then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Met-Pro Corporation Retirement Savings Plan as of December31, 2008, and the changes in its net assets available for benefits for the year then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Margolis & Company P.C.
